UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 14) INDIEPUB ENTERTAINMENT, INC. (f/k/a ZOO ENTERTAINMENT, INC.) (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 98978F108 (CUSIP Number) David E. Smith c/o Coast Asset Management, LLC 11150 Santa Mondia Blvd., Suite 1400 Los Angeles, California 90025 (310) 576-3502 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 14, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) David E. Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 52,265,242 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 52,265,242shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 52,265,242 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 85.9% (See Item 5) TYPE OF REPORTING PERSON* IN – Individual * See Instructions 2 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Coast Offshore Management (Cayman), Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 2,199,418 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 2,199,418 shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,199,418 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.4% (See Item 5) TYPE OF REPORTING PERSON* CO – Corporation * See Instructions 3 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) The Coast Fund L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 2,199,418 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 2,199,418 shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,199,418 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.4% (See Item 5) TYPE OF REPORTING PERSON* PN – Limited Partnership * See Instructions 4 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Shamus, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 2,199,418 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 2,199,418 shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,199,418 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.4% (See Item 5) TYPE OF REPORTING PERSON* OO – Limited Liability Company * See Instructions 5 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) MMB Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 50,061,163 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 50,061,163 shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 50,061,163 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 82.8% (See Item 5) TYPE OF REPORTING PERSON* OO – Limited Liability Company * See Instructions 6 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mojobear Capital LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None (See Item 5) 8 SHARED VOTING POWER 50,061,163 shares (See Item 5) 9 SOLE DISPOSITIVE POWER None (See Item 5) 10 SHARED DISPOSITIVE POWER 50,061,163 shares (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 50,061,163 shares (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 82.8% (See Item 5) TYPE OF REPORTING PERSON* OO – Limited Liability Company * See Instructions 7 This Amendment No.14 amends and supplements the Schedule 13D originally filed with the Securities and Exchange Commission (the “SEC”) on February2, 2010, as amended by (i)Amendment No.1 thereto, filed with the SEC on March8, 2010, (ii)Amendment No.2 thereto, filed with the SEC on June10, 2010, (iii)Amendment No.3 thereto, filed with the SEC on July26, 2011, (iv)Amendment No.4 thereto, filed with the SEC on January25, 2012, (v)Amendment No.5 thereto, filed with the SEC on February3, 2012, (vi)Amendment No.6 thereto, filed with the SEC on March7, 2012, (vii)Amendment No.7 thereto, filed with the SEC on March15, 2012, (viii)Amendment No.8 thereto, filed with the SEC on March28, 2012, (ix)Amendment No.9 thereto, filed with the SEC on May11, 2012, (x)Amendment No.10 thereto, filed with the SEC on June15, 2012, (xi)Amendment No.11 thereto, filed with the SEC on August1, 2012, (xii)Amendment No.12 thereto, filed with the SEC on September18, 2012 and (xiii) Amendment No. 13 thereto filed with the SEC on December 3, 2012 (together, this “Schedule 13D”), by certain of the Reporting Persons, with respect to the common stock, par value $0.001 per share (“Common Stock”), of indiePub Entertainment, Inc., a Delaware corporation formerly known as Zoo Entertainment, Inc. (“Zoo Entertainment”).The filing of any amendment to this Schedule 13D (including the filing of this Amendment No.14) shall not be construed to be an admission by any person that a material change has occurred in the facts set forth in this Schedule 13D or that such amendment is required under Rule 13d-2 of the Securities Exchange Act of 1934, as amended. Item3.Source and Amount of Funds or Other Consideration. Item3 of this Schedule 13D is hereby amended to include the following information: As previously disclosed in this Schedule 13D, on March9, 2012, Zoo Entertainment, Zoo Games, Inc., a Delaware corporation, Zoo Publishing, Inc., a New Jersey corporation, and indiePub, Inc., a Delaware corporation, as borrowers (collectively, the “Borrowers”), entered into a Loan and Security Agreement (as amended on July30, 2012 by the First Amendment thereto (the “First Amendment”), and as further amended, modified, supplemented or restated from time to time, the “Loan Agreement”) with MMB Holdings LLC, a Delaware limited liability company (“MMB”), as lender.Under the Loan Agreement, MMB may, at any time and from time to time, elect to convert all or any portion of the amounts owed under the Loan Agreement (including outstanding principal, accrued and unpaid interest, and unreimbursed costs owed by the Borrowers to MMB) into shares of Common Stock, subject to adjustment for stock dividends and other similar transactions. 8 On December 13, 2012, MMB made an additional loan under the Loan Agreement to the Borrowers in the principal amount of $200,000. On December 27, 2012, MMB made an additional loan under the Loan Agreement to the Borrowers in the principal amount of $100,000. On January 11, 2013, MMB made an additional loan under the Loan Agreement to the Borrowers in the principal amount of $133,333. On January 24, 2013, MMB made an additional loan under the Loan Agreement to the Borrowers in the principal amount of $66,667. On January 28, 2013, MMB elected to have $288,585 in accrued and unpaid interest be capitalized into the outstanding principal balance under the Loan Agreement. On January 29, 2013, MMB made an additional loan under the Loan Agreement to the Borrowers in the principal amount of $100,000. On February 6, 2013, MMB and the Borrowers entered into a Waiver and Fourth Amendment to the Loan Agreement (the “Fourth Amendment”) to amend certain covenants of, and waive certain defaults by, the Borrower. On February 14, 2013, MMB and the Borrowers entered into a Fifth Amendment to the Loan Agreement (the “Fifth Amendment”) to permit the Borrowers to borrow up to an aggregate additional principal amount of $550,000 under the Loan Agreement. Concurrently with the execution and delivery of the Fifth Amendment, MMB made a loan under the Loan Agreement to the Borrowers in the principal amount of $83,333. On February 15, 2013, MMB made a loan under the Loan Agreement to the Borrowers in the principal amount of $41,667. After giving effect to such loans and all prior loans and capitalization of interest, the current outstanding principal balance under the Loan Agreement is approximately $7,509,174.If the entirety of such outstanding principal balance were converted into shares of Common Stock pursuant to the Loan Agreement at the Conversion 9 Price, MMB would receive, in the aggregate, 50,061,163 shares of Common Stock, subject to adjustment for stock dividends and other similar transactions.The actual number of shares (if any) that MMB may receive in connection with any exercise of its conversion rights under the Loan Agreement may be higher or lower depending upon, among other factors, (x)whether MMB elects to convert less than the full amount that MMB is entitled to convert under the Loan Agreement, and (y)whether any additional accrued or unpaid interest or unreimbursed costs owed by the Borrowers to MMB is capitalized from time to time into the loan balance instead of paid to MMB in cash. The foregoing description of the Loan Agreement (including the First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth Amendment) is a summary only and is qualified in its entirety by reference to the full text thereof, which are filed, respectively as exhibits to this Schedule 13D and are hereby incorporated herein by reference. Item4.Purpose of Transaction. Item4 of this Schedule 13D is hereby amended to add the following information: The information set forth in Item3 above is incorporated by reference into this Item4. The purpose of the Second Amendment through Fifth Amendments is to assist the Borrowers with their liquidity needs, including by providing working capital to the Borrowers. MMB may at any time and from time to time, for any reason or no reason at all, exercise its rights under the Loan Agreement to convert all or any portion of the amounts owed under the Loan Agreement (including outstanding principal, accrued and unpaid interest, and unreimbursed costs owed by the Borrower to MMB) into shares of Common Stock pursuant to the Loan Agreement.Factors that MMB might consider when determining whether to exercise any such rights include the financial condition of the Borrowers, the future prospects of the Borrowers, the availability of additional financing by the Borrowers from other sources, the possibility of an extraordinary transaction involving any of the Borrowers, and any need or desire on the part of MMB to redeem, in whole or in part, the interests in MMB of one or more owners of MMB. Item5.Interest in Securities of the Issuer. Item5(a), 5(b) and 5(c) of this Schedule 13D is hereby amended and restated as follows: (a)-(b) MMB beneficially owns, in the aggregate, 50,061,163 shares of Common Stock (the “MMB Shares”), representing approximately 82.8%of the outstanding Common Stock.1 The MMB Shares are comprised of 50,061,163 shares of Common Stock receivable by MMB upon conversion pursuant to the Loan Agreement of the current outstanding principal balance owed by the Borrowers under the Loan Agreement. 10 As the managing member of MMB, Mojobear Capital LLC, a Delaware limited liability company (“Mojobear”), may be deemed to beneficially own the MMB Shares.Except to the extent it is deemed to beneficially own the MMB Shares, Mojobear does not beneficially own any Common Stock. Shamus, LLC, a Delaware limited liability company (“Shamus”), beneficially owns, in the aggregate, 2,199,418 shares of Common Stock (the “Shamus Shares”), representing approximately 20.4% of the outstanding Common Stock.As the sole member of Shamus, The Coast Fund L.P., a Cayman Islands limited partnership (the “Coast Fund”), may be deemed to beneficially own the Shamus Shares.Similarly, as the managing general partner of the Coast Fund, Coast Offshore Management (Cayman), Ltd., a Cayman Islands company (“Coast Offshore Management”), may be deemed to beneficially own all shares of Common Stock that the Coast Fund may be deemed to beneficially own (including the Shamus Shares).Except to the extent it is deemed to beneficially own the Shamus Shares, neither the Coast Fund nor Coast Offshore Management beneficially owns any Common Stock. As the managing member of Mojobear, Mr.Smith may be deemed to beneficially own all shares of Common Stock that Mojobear may be deemed to beneficially own (including the MMB Shares).In addition, as the president of Coast Offshore Management, Mr.Smith may be deemed to beneficially own all shares of Common Stock that Coast Offshore Management may be deemed to beneficially own (including the Shamus Shares).In addition, as the president of Coast Asset Management, LLC, a Delaware limited liability company (“CAM”), Mr.Smith may be deemed to beneficially own 4,661 shares of Common Stock held by CAM (the “CAM Shares”).Accordingly, Mr.Smith may be deemed to beneficially own, in the aggregate, 52,265,242 shares of Common Stock, representing approximately 85.9% of the outstanding Common Stock. MMB may be deemed to share the power to vote and dispose of the MMB Shares with Mojobear and Mr.Smith.Shamus may be deemed to share the power to vote and dispose of the Shamus Shares with the Coast Fund, Coast Offshore Management and Mr.Smith.Mr.Smith may be deemed to share the power to vote and dispose of the CAM Shares with CAM. 1 All calculations of percentage ownership in this Schedule 13D are based on approximately (i)10,399,525 shares of Common Stock outstanding as of November10, 2012, as reported in the Quarterly Report on Form 10-Q filed by Zoo Entertainment with the SEC on November14, 2012, plus (ii)in the case the ownership being reported includes options or warrants that are exercisable within 60 days, the shares issuable upon exercise of such options or warrants, plus (iii)in the case of the loans under the Loan Agreement, the shares issuable upon conversion of the outstanding principal amount of such loans pursuant to the Loan Agreement. 11 (c) The information set forth in Item3 above is incorporated by reference into this Item5(c). Item6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item6 of this Schedule 13D is hereby amended to include the following information: The information set forth in Item3 above is incorporated by reference into this Item6. Item7. Material to be Filed as Exhibits. Item7 of this Schedule 13D is hereby amended to include the following information: Exhibit No. Description of Exhibit X Fourth Amendment to Loan and Security Agreement, dated as of February6, 2013, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed herewith). XI Fifth Amendment to Loan and Security Agreement, dated as of February14, 2013, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed herewith). 12 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February19, 2013 DAVID E. SMITH /s/David E. Smith COAST OFFSHORE MANAGEMENT (CAYMAN), LTD. By: /s/David E. Smith Name: David E. Smith Title: President THE COAST FUND L.P. By: COAST OFFSHORE MANAGEMENT (CAYMAN) LTD., its managing general partner By: /s/David E. Smith Name: David E. Smith Title: President SHAMUS, LLC. By: THE COAST FUND L.P., its sole member By: COAST OFFSHORE MANAGEMENT (CAYMAN), LTD., its managing general partner By: /s/David E. Smith Name: David E. Smith Title: President MMB HOLDINGS LLC By: MOJOBEAR CAPITAL LLC, its managing member By: /s/David E. Smith Name: David E. Smith Title: Sole Member MOJOBEAR CAPITAL LLC By: /s/David E. Smith Name: David E. Smith Title: Sole Member 13 EXHIBIT INDEX Exhibit No. Description of Exhibit I Loan and Security Agreement, dated as of March9, 2012, by and among Zoo Entertainment, Inc., Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed as an exhibit to Amendment No. 7 to Schedule 13D, which in turn was filed with the SEC on March15, 2012). II Warrant, dated as of March9, 2012, by Zoo Entertainment, Inc., in favor of MMB Holdings LLC (filed as an exhibit to Amendment No. 7 to Schedule 13D, which in turn was filed with the SEC on March15, 2012). III Joint Filing Agreement, dated as of March9, 2012, by and among David E. Smith, Coast Offshore Management (Cayman), Ltd., The Coast Fund L.P., Coast Medina, LLC, MMB Holdings LLC, and Mojobear Capital LLC (filed as an exhibit to Amendment No. 7 to Schedule 13D, which in turn was filed with the SEC on March15, 2012). IV Redemption Agreement, dated as of May8, 2012, by and among the members of MMB Holdings LLC (filed as an exhibit to Amendment No. 9 to Schedule 13D, which in turn was filed with the SEC on May11, 2012). V Joint Filing Agreement, dated as of May8, 2012, by and among David E. Smith, Coast Offshore Management (Cayman), Ltd., The Coast Fund L.P., Coast Medina, LLC, Shamus, LLC, MMB Holdings LLC, and Mojobear Capital LLC (filed as an exhibit to Amendment No. 9 to Schedule 13D, which in turn was filed with the SEC on May11, 2012). VI First Amendment to Loan and Security Agreement, dated as of July30, 2012, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed as an exhibit to Amendment No. 11 to Schedule 13D, which in turn was filed with the SEC on August1, 2012). VII Warrant, dated as of July30, 2012, by indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.) in favor of MMB Holdings LLC (filed as an exhibit to Amendment No. 11 to Schedule 13D, which in turn was filed with the SEC on August1, 2012). VIII Second Amendment to Loan and Security Agreement, dated as of November9, 2012, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed as an exhibit to Amendment No. 13 to Schedule 13D, which in turn was filed with the SEC on December 3, 2012). IX Third Amendment to Loan and Security Agreement, dated as of November28, 2012, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed as an exhibit to Amendment No. 13 to Schedule 13D, which in turn was filed with the SEC on December 3, 2012). X Fourth Amendment to Loan and Security Agreement, dated as of February6, 2013, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed herewith). XI Fifth Amendment to Loan and Security Agreement, dated as of February14, 2013, by and among indiePub Entertainment, Inc. (f/k/a Zoo Entertainment, Inc.), Zoo Games, Inc., Zoo Publishing, Inc., and indiePub Inc., as borrowers, and MMB Holdings LLC, as lender (filed herewith). 14 Exhibit X WAIVER AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS WAIVER AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of February 6, 2013 (the “Amendment Date”), by and among INDIEPUB ENTERTAINMENT, INC., a Delaware corporation (formerly known as ZOO ENTERTAINMENT, INC.) (“indiePub Entertainment”), ZOO GAMES, INC., a Delaware corporation (“Zoo Games”), ZOO PUBLISHING, INC., a New Jersey corporation (“Zoo Publishing”), and INDIEPUB, INC., a Delaware corporation (“indiePub,” and, together with indiePub Entertainment, Zoo Games and Zoo Publishing, the “Borrowers”), and MMB HOLDINGS LLC, a Delaware limited liability company (the “Lender”). RECITALS WHEREAS, the Borrowers and Lender are parties to that certain Loan and Security Agreement, dated as of March 9, 2012, as amended by that certain First Amendment to Loan and Security Agreement, dated as of July 30, 2012, as further amended by that certain Second Amendment to Loan and Security Agreement, dated as of November 9, 2012, and as further amended by that certain Third Amendment to Loan and Security Agreement, dated as of November 28, 2012 (as amended, restated, modified or supplemented from time to time, including by this Amendment, the “Loan Agreement”); WHEREAS, the Borrowers and Lender have identified certain covenants in the Loan Agreement that they desire to amend as set forth herein; WHEREAS, in the event and to the extent that indiePub Entertainment’s failure to remain a corporation in good standing under the laws of the State of Delaware creates an occurrence of, or continuance of, Default or an Event of Default (the “indiePub Existing Default”), the Borrowers request that the Lender waive such indiePub Existing Default; and WHEREAS, Section 9.2(b) of the Loan Agreement requires any amendments to the Loan Agreement to be made in a writing signed by the Borrowers and Lender. NOW, THEREFORE, in consideration of the covenants and agreements set forth herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto hereby covenant and agree as follows: 1.Defined Terms.Capitalized terms used but not defined in this Amendment shall have the meanings assigned to them in the Loan Agreement. 2.Amendments to Loan Agreement. (a)Section 6.1(a) of the Loan Agreement is hereby amended and restated in its entirety as follows: “(a) Delivery of Information.furnish promptly to the Lender, within thirty (30) days following the completion of each calendar month, monthly financial statements in a form customarily prepared by the Borrowers, to present fairly the financial position, assets, liability and operating results of the Borrowers; (b)Section 6.2(h) of the Loan Agreement is hereby amended by deleting the “and” immediately preceding “(v)” and inserting the following text immediately following “Closing Date” in the existing last line thereof: “, (vi) those 1,925,000 restricted shares (in the aggregate amount) of Common Stock issued to Mark Seremet and Ray Schaaf on or about January 4, 2013, and (vii) options to acquire shares of Common Stock to employees of the Borrowers as approved by the Board of Directors of indiePub Entertainment effective December 28, 2012.”The Parties acknowledge that future issuances of equity awards may be approved by the Lender in its discretion on a per issuance basis. 3.Waiver.The Lender hereby waives the indiePub Existing Default for a period of the lesser of six (6) months from the date of this Amendment or such time that indiePub Entertainment is in good standing under the laws of the State of Delaware.The foregoing waiver shall not constitute a waiver of any other Default or Event of Default that may exist, or a waiver of any future Default or Event of Default that may occur under the Loan Agreement. 4.Representations and Warranties of Borrowers.Each of the Borrowers hereby jointly and severally represents, warrants and covenants to the Lender as of the Amendment Date that: (a)each Borrower has the right and power and is duly authorized to enter into this Amendment; (b)other than the indiePub Existing Default, no Default or Event of Default has occurred and is continuing; and (c)this Amendment has been duly executed by each Borrower and is enforceable against such Borrower in accordance with its terms. 5.Reaffirmation.Each Borrower hereby (a) reaffirms, ratifies, confirms, and acknowledges its obligations under the Loan Agreement, and all the other Loan Documents, and agrees to continue to be bound thereby and perform thereunder, (b) agrees and acknowledges that all such Loan Documents and all of Borrower’s obligations thereunder are and remain in full force and effect and, except as expressly provided herein, have not been modified.Except as expressly provided herein, nothing in this Amendment shall alter or affect any provision, condition, or covenant contained in the Loan Agreement or other Loan Documents or affect or impair any rights, powers, or remedies of the Lender, it being the intent of the parties hereto that the provisions of the Loan Agreement and other Loan Documents shall continue in full force and effect except as expressly modified hereby. 6.Miscellaneous. (a)Controlling Provisions.In the event of any inconsistencies between the provisions of this Amendment and the provisions of any other Loan Document, the provisions of this Amendment shall govern and prevail.Except as expressly modified by this Amendment, the Loan Documents shall not be modified and shall remain in full force and effect. (b)Counterparts; Integration; Effectiveness.This Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Amendment and the other Loan Documents constitute the entire agreement among the parties relating to the subject matter hereof and supersede any and all previous agreements and understandings, oral or written, relating to the subject matter hereof.This Amendment shall become effective when it shall have been executed by the Borrowers and the Lender.Delivery of an executed counterpart of a signature page of this Agreement by telecopy or by e-mail of a PDF or similar electronic image file shall be effective as delivery of a manually executed counterpart of this Amendment. (c)Severability.Any provision of this Amendment held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality and enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction. (d)Further Assurances.At Lender’s request, Borrower shallpromptly execute any other document or instrument and/or seek any consent or agreement from any third party that Lender reasonably determines is necessary to evidence or further, or is otherwise relevant to, the intent of the parties, as set forth in this Amendment, provided, the same shall not result in a decrease of the rights of Borrower or result in an increase in Borrower’s obligations under the Loan Documents. (e)GOVERNING LAW.PURSUANT TO SECTION 9.9 OF THE LOAN AGREEMENT, THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. (f)No Third Parties Benefited.This Amendment is made and entered into for the sole protection and legal benefit of the Borrowers and Lender and their permitted successors and assigns, and no other Person shall be a direct or indirect legal beneficiary of, or have any direct or indirect cause of action or claim in connection with, this Amendment or any of the other Loan Documents. [Remainder of page intentionally left blank.Signature page follows.] IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first written above. BORROWERS: INDIEPUB ENTERTAINMENT, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President ZOO GAMES, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President ZOO PUBLISHING, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President INDIEPUB, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first written above. LENDER: MMB HOLDINGS LLC By: MOJOBEAR CAPITAL, LLC, its managing member By: /s/ David E Smith Name: David E. Smith Title: Managing Member Exhibit XI FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Fifth Amendment”) effective as of February 14, 2013 (the “Fifth Amendment Date”), among INDIEPUB ENTERTAINMENT, INC., a Delaware corporation (formerly known as ZOO ENTERTAINMENT, Inc.) (“indiePub Entertainment”), ZOO GAMES, INC., a Delaware corporation (“Zoo Games”), ZOO PUBLISHING, INC., a New Jersey corporation (“Zoo Publishing”), and INDIEPUB, INC., a Delaware corporation (“indiePub,” and, together with indiePub Entertainment, Zoo Games and Zoo Publishing, the “Borrowers”), and MMB HOLDINGS LLC, a Delaware limited liability company (the “Lender”). Recitals WHEREAS, the Borrowers have borrowed from Lender and Lender has lent to Borrower the principal sum of Six Million Nine Hundred Eighty-One Thousand One Hundred Ten Dollars ($6,981,110) (plus capitalized interest as provided herein and therein) pursuant to that certain Loan and Security Agreement, dated as of March 9, 2012, as amended by that certain First Amendment thereto, dated as of July 30, 2012 (the “First Amendment”), that certain Second Amendment thereto, dated as of November 9, 2012 (the “Second Amendment”), that certain Third Amendment thereto, dated as of November 28, 2012 (the “Third Amendment”), and that certain Fourth Amendment thereto, dated as of February 6, 2013 (the “Fourth Amendment”) (as further amended, restated, modified or supplemented from time to time, including by this Fifth Amendment, the “Loan Agreement”), and evidenced by that certain Secured Promissory Note, made as of March 9, 2012 by the Borrowers in favor of Lender (the “Initial Promissory Note”), that additional Secured Promissory Note, made as of July 30, 2012 by the Borrowers in favor of Lender (the “Additional Promissory Note”), that additional Secured Promissory Note, made as of November 9, 2012 by the Borrowers in favor of Lender (the “Second Additional Promissory Note”), and that additional Secured Promissory Note, made as of November 28, 2012 by the Borrowers in favor of Lender (the “Third Additional Promissory Note”); WHEREAS, the Borrowers desire to borrow from Lender additional sums up to an aggregate amount not to exceed Five Hundred Fifty Thousand Dollars ($550,000) for the purposes permitted under the Loan Agreement; and WHEREAS, Lender is willing to make such additional loans up to an aggregate amount not to exceed Five Hundred Fifty Thousand Dollars ($550,000) as Drawdowns and upon the terms and conditions set forth herein (collectively, the “Fourth Additional Loans”). NOW, THEREFORE,in consideration of the covenants and agreements set forth herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto hereby covenant and agree as follows: 1.Defined Terms.Capitalized terms used but not defined in this Fifth Amendment shall have the meanings assigned to them in the Loan Agreement. 2.Amendments to Loan Agreement. (a)The Loans.All references to the “Loans” in the Loan Agreement and herein shall include (i) the original loans from the Lender to the Borrowers pursuant to the Loan Agreement and evidenced by the Initial Promissory Note in an aggregate principal amount as of the Fifth Amendment Date of Four Million Three Hundred Eighty-One Thousand One Hundred Ten Dollars ($4,381,110), plus capitalized interest as provided herein and therein (the “Original Loans”), (ii) the additional loans from the Lender to the Borrowers pursuant to the First Amendment and evidenced by the Additional Promissory Note in an aggregate principal amount as of the Fifth Amendment Date of One Million Six Hundred Thousand Dollars ($1,600,000), plus capitalized interest as provided herein and therein (the “Additional Loans”), (iii) the additional loans from the Lender to the Borrowers pursuant to the Second Amendment and evidenced by the Second Additional Promissory Note in an aggregate principal amount as of the Fifth Amendment Date of One Hundred Fifty Thousand Dollars($150,000), plus capitalized interest as provided herein and therein (the “Second Additional Loans”), (iv) the additional loans from the Lender to the Borrowers pursuant to the Third Amendment and evidenced by the Third Additional Promissory Note in an aggregate principal amount as of the Fifth Amendment Date of Eight Hundred Fifty Thousand Dollars($850,000), plus capitalized interest as provided herein and therein (the “Third Additional Loans”), and (v) the Fourth Additional Loans, plus capitalized interest as provided herein and therein.Subject to, and upon all of the terms and conditions set forth in the Loan Agreement and herein and in reliance on the representations and warranties set forth herein and therein, the Lender agrees to make the Fourth Additional Loans to the Borrowers as Drawdowns. (b)Other Amendments to the Loan Agreement. (i)The following definitions set forth in Section 1.1 of the Loan Agreement are hereby amended and restated in its entirety as follows: Remaining Drawdown Amount:as of any date of determination, the excess of (x) Seven Million Five Hundred Thirty-One Thousand One Hundred Ten Dollars ($7,531,110) over (y) the sum of (i) the Factoring Agreement Rollover Advance, (ii) the Initial Advance and (iii) all Drawdowns. (ii)Section 2.1(a)(iii) of the Loan Agreement is hereby amended and restated in its entirety as follows: (iii) subject to the satisfaction of the conditions set forth in Section 3.2, the Lender shall make additional Loans to the Borrower from time to time (each such additional Loan, a “Drawdown”), up to an aggregate amount not to exceed Five Million One Hundred Sixteen Thousand Nine Hundred Fifty Two ($5,116,952) (the “Maximum Drawdown Amount”), which the Borrowers shall use solely for purposes approved by the Lender in its sole discretion. - 3.Conditions Precedent to Fourth Additional Loans.The obligation of the Lender to make the Fourth Additional Loans as Drawdowns shall be subject to the satisfaction (or waiver in accordance with Section 9.2 of the Loan Agreement) on and as of the date of such Drawdown of (x) all of the conditions precedent set forth in Section 3.2 of the Loan Agreement with respect thereto, and (y) the receipt by the Lender of a promissory note, dated as of the Fifth Amendment Date substantially in the form of Exhibit A hereto, which shall evidence the Borrowers’ obligation to pay the principal of, interest on, and other amounts owing under the Fourth Additional Loans (the “Fourth Additional Promissory Note”) and which shall be (i) an original or facsimile (followed promptly by an original) unless otherwise specified, (ii) properly and duly authorized, executed and delivered by the signing Borrower and each other party thereto, (iii) in form and substance satisfactory to the Lender (in its sole discretion), and (iv) a “Loan Document” as such term is defined the Loan Agreement. 4.Representations and Warranties.Each of the Borrowers hereby jointly and severally represents, warrants and covenants to the Lender as of the Fifth Amendment Date and each Drawdown Date occurring after the Fifth Amendment Date that: (a)all of the conditions specified in Section 3.2 of the Loan Agreement have been satisfied in respect of any Drawdown to be funded on such date; (b)each of the Borrowers is Solvent, both before and after giving effect to each advance of the Loans (including the Fourth Additional Loans); (c)no Material Adverse Effect has occurred since the Closing Date; and (d)except as set forth in the Fourth Amendment, no Default or Event of Default has occurred and is continuing. 5.Reaffirmation.EachBorrower hereby (a)reaffirms, ratifies, confirms, and acknowledges its obligations under the Loan Agreement, and all the other Loan Documents, and agrees to continue to be bound thereby and perform thereunder, (b)agrees and acknowledges that all such Loan Documents and all of Borrower’s obligations thereunder are and remain in full force and effect and, except as expressly provided herein, have not been modified.Except as expressly provided herein, nothing in this Fifth Amendment shall alter or affect any provision, condition, or covenant contained in the Loan Agreement or other Loan Documents or affect or impair any rights, powers, or remedies of the Lender, it being the intent of the parties hereto that the provisions of the Loan Agreement and other Loan Documents shall continue in full force and effect except as expressly modified hereby.Without limiting the foregoing, each Borrower hereby confirms that the Borrowers’ obligations with respect to the Fourth Additional Loan and the Fourth Additional Promissory Note constitute Obligations secured by the Collateral. 6.Miscellaneous. (a)Controlling Provisions.In the event of any inconsistencies between the provisions of this Fifth Amendment and the provisions of any other Loan Document, the provisions of this Fifth Amendment shall govern and prevail.Except as expressly modified by this Fifth Amendment, the Loan Documents shall not be modified and shall remain in full force and effect. (b)Counterparts; Integration; Effectiveness.This Fifth Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Fifth Amendment and the other Loan Documents constitute the entire agreement among the parties relating to the subject matter hereof and supersede any and all previous agreements and understandings, oral or written, relating to the subject matter hereof.Except as provided in Section 3 hereof, this Fifth Amendment shall become effective when it shall have been executed by the Borrowers and the Lender.Delivery of an executed counterpart of a signature page of this Fifth Amendment by telecopy or by e-mail of a PDF or similar electronic image file shall be effective as delivery of a manually executed counterpart of this Fifth Amendment. (c)Severability.Any provision of this Fifth Amendment held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality and enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction. (d)Further Assurances.At Lender’s request, Borrower shall promptly execute any other document or instrument and/or seek any consent or agreement from any third party that Lender reasonably determines is necessary to evidence or further, or is otherwise relevant to, the intent of the parties, as set forth in this Fifth Amendment, provided that the same shall not result in a decrease of the rights of Borrower or result in an increase in Borrower’s obligations under the Loan Documents. (e)GOVERNING LAW.PURSUANT TO SECTION9.9 OF THE LOAN AGREEMENT, THIS FIFTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. (f)No Third Parties Benefited.This Fifth Amendment is made and entered into for the sole protection and legal benefit of the Borrowers and Lender and their permitted successors and assigns, and no other Person shall be a direct or indirect legal beneficiary of, or have any direct or indirect cause of action or claim in connection with, this Fifth Amendment or any of the other Loan Documents. [Remainder of page intentionally left blank.Signature page follows.] IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of the date first written above. BORROWERS: INDIEPUB ENTERTAINMENT, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President ZOO GAMES, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President ZOO PUBLISHING, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President INDIEPUB, INC. By: /s/ Ray Schaaf Name: Ray Schaaf Title: Chief Executive Officer and President [Signature Page – Fifth Amendment to Loan and Security Agreement] IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of the date first written above. LENDER: MMB HOLDINGS LLC By: MOJOBEAR CAPITAL, LLC, its managing member By: /s/David E. Smith Name: David E. Smith Title: Managing Member [Signature Page – Fifth Amendment to Loan and Security Agreement]
